Citation Nr: 0728680	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  03-19 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
deceased veteran for purposes of VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to April 
1965.  He died in November 1994; the appellant is seeking 
recognition as his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that this matter was previously before the 
Board, and adjudicated in a decision dated in March 2005.  In 
that decision, the Board denied entitlement to recognition as 
the surviving spouse of the deceased veteran.  The claimant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in June 2006, 
the Court vacated the Board's March 2005 decision, and 
remanded this matter to the Board for development consistent 
with the Court's Order.

In September 2006, the Board remanded this issue for 
additional evidentiary development.  This case has since been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran and the appellant were married in March 1966.

2.  The veteran and appellant were separated at the time of 
the veteran's death.

3.  The separation was due solely to infidelity of the 
veteran without fault of the appellant.

CONCLUSION OF LAW

The appellant is entitled to recognition by VA as the 
surviving spouse of the deceased veteran for purposes of VA 
benefits.  38 U.S.C.A. §§ 101(3), 5107 (West 2002); 38 C.F.R. 
§§ 3.50, 3.53 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking recognition as the surviving spouse 
of the deceased veteran for purposes of VA benefits.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board finds that the agency of original jurisdiction has 
substantially satisfied the duties to notify and assist, as 
required by 38 U.S.C.A. §§ 5103, 5103A  (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this case given 
the favorable outcome.  

To the extent that any effective dates or disability ratings 
may be assigned based on the Board's decision here, such 
matters will be decided by the RO in the first instance, and 
will not be decided by the Board in this decision.  
Therefore, any failure to notify the appellant as to these 
matters is not prejudicial to her.




Legal Criteria

To be entitled to death benefits as a "surviving spouse" of a 
veteran, a claimant must be of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
who has not remarried or (in cases not involving remarriage) 
has not since the death of the veteran lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person.  38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.50.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

The Court has determined that 38 U.S.C.A. §101(3) and 38 
C.F.R. § 3.50(b)(1) set forth a two-part test to determine 
whether a spouse will be deemed to have continuously 
cohabited with the veteran when there has been a separation.  
Not only must the spouse be free of fault at the time of the 
separation, but it must be found that the separation "was due 
to the misconduct of, or procured by, the veteran."  In 
assessing the reasons for a separation between a veteran and 
his or her spouse, fault or the absence of fault is to be 
determined based on an analysis of conduct at the time of the 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

Analysis

There appears to be no dispute that the veteran and appellant 
were legally married in March 1966, and that they were 
separated in 1976.  The resolution of this issue turns on 
whether the continuous cohabitation requirement is met 
despite their separation.  

While it is uncontested that the veteran and the appellant 
were separated and lived apart for the majority of their 
marriage, the appellant contends that the separation was due 
solely to infidelity on the part of the veteran, for which 
she was not at fault.  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  See 38 C.F.R. § 3.53(b).  Here, 
the appellant has provided numerous statements from friends 
who knew her during her marriage to the veteran and at the 
time of their separation.  While those letters do not provide 
independent or objective corroboration of her statements, 
such is not required.  Under the above cited provision, it is 
sufficient that the statements are not contradictory to the 
appellant's contentions.  Indeed, there does not appear to be 
any evidence that contradicts the appellant's statements with 
respect to the reasons for the separation.  Her statements 
are accordingly accepted as true.  

With respect to fault, the Board notes that, subsequent to 
the separation, the appellant stated in a March 2007 VA Form 
21-4138 that she took another man's name in 1978.  She 
further stated that a man "was living in my house with me, I 
did not marry him.  I used his last name because, once again, 
I was very gullible and cared for him because he did provide 
some things that [the veteran] would and did not provide."  
However, the Court in Gregory found that the "without 
fault" requirement of the law was not a continuing one.  
Rather, although acts subsequent to the separation may in 
certain cases be relevant evidence, the finding of "fault" 
or "without fault" is to be determined on the basis of an 
analysis of the conduct at the time of separation.  In this 
case, the Board finds that the appellant's cohabitation with 
another man two years after the initial separation does not 
indicate or imply any fault on the part of the appellant in 
the separation.  

The Board notes that applicable law specifically precludes a 
claimant's status as a surviving spouse where the claimant 
has remarried, or where the claimant has, since the death of 
the veteran, lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  Here, there is no suggestion that the 
appellant remarried after her separation from the veteran.  
Although she apparently lived with another man and held 
herself out to be his wife, by taking his last name, this 
occurred prior to the death of the veteran.  It therefore 
does not fall within the exclusions of 38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.50.  

In sum, the Board finds that the appellant's separation from 
the veteran was due to the misconduct of the veteran without 
the fault of the appellant.  Moreover, there is no evidence 
indicating that the appellant has remarried or has, since the 
death of the veteran, lived with another person and held 
herself out openly to the public to be the spouse of such 
other person.  The continuous cohabitation requirement is 
therefore met in spite of the separation.  As all 
requirements have been met, the Board concludes that 
entitlement of the appellant to recognition by VA as the 
surviving spouse of the deceased veteran is in order.


ORDER

Entitlement to recognition by VA as the surviving spouse of 
the deceased veteran for purposes of VA benefits is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


